138 Ga. App. 171 (1976)
225 S.E.2d 736
PARTAIN
v.
THE STATE.
51924.
Court of Appeals of Georgia.
Submitted March 1, 1976.
Decided March 18, 1976.
Lewis & Javetz, Emanuel Lewis, for appellant.
Andrew J. Ryan, Jr., District Attorney, Mark Nathan, Assistant District Attorney, for appellee.
EVANS, Judge.
This is the second appearance of these parties in this court. In Partain v. State, 129 Ga. App. 213 (199 SE2d 549), this court held that since the defendant, a municipal building inspector, was never in lawful possession of funds of a municipality paid to him by a contractor not to make inspections, the alleged crime was either bribery or extortion. The court held he could not be convicted under Code § 26-1808 (theft by conversion). A new trial was *172 ordered by this court.
The defendant was then charged with bribery in four separate indictments by special presentment returned on the 14th of February, 1974. To each of these indictments the defendant filed a plea in bar alleging same to be barred by the statute of limitation. An additional plea in bar alleged former jeopardy by reason of other charges previously filed such as fraudulent conversion by a public employee and theft by conversion. No orders had been taken for separate trials as to these former charges. Defendant contends the former charges and present indictments involve the same facts and transactions. Defendant's pleas in bar and pleas of former jeopardy were overruled, and defendant appeals. Held:
No certificate of immediate review has been filed in this case as required by Code Ann. § 6-701, as amended; nor has the defendant filed an application for appeal, and this court has not granted a right to an immediate appeal. Thus, the appeal in this case is premature, and must be dismissed.
Appeal dismissed. Pannell, P. J., and Marshall, J., concur.